Exhibit 10.1


FIRST AMENDMENT TO
THE AMENDED AND RESTATED
BIOMARIN PHARMACEUTICAL INC. (the “Company”)
NONQUALIFIED DEFERRED COMPENSATION PLAN (the “Plan”)
(as amended and restated on October 7, 2014)


Effective Date: June 4, 2019


1.
Subsection 1.26 of the Plan is amended and restated in its entirety to read as
follows:



1.26
“Restricted Stock Compensation,” means any restricted stock, restricted stock
unit, phantom stock or similar award granted by the Employer to a Participant
under any Employer-sponsored equity compensation plan and shares of Company
stock resulting from the vesting of any such equity award.



2.
The modifications set forth above shall not affect any other provisions of the
Plan.




 




















    



